                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                No. 5:13-CV-651-FL


UNITED STATES OF AMERICA and              )
THE STATE OF NORTH CAROLINA,              )
ex rel LISA SHERLOCK,                     )
                                          )
            Plaintiffs,                   )
                                          )
       v.                                 )
                                          )
EXTENDED REACH DAY TREATMENT              )
FOR CHILDREN AND ADOLESCENTS              )
LLC, d/b/a EXTENDED REACH DAY             )
TREATMENT LLC, d/b/a EXTENDED             )              ORDER
REACH DAY TREATMENT CENTER,               )
LLC, d/b/a EXTENDED REACH FOR             )
CHILDREN AND ADOLESCENTS, LLC,            )
d/b/a EXTENDED REACH,                     )
and ANDREA BOATMAN-HALL,                  )
a/k/a ANDREA MONIQUE BOATMAN,             )
a/k/a ANDREA BOATMAN, a/k/a               )
ANDREA BOATMAN-PURNELL, a/k/a             )
ANDREA HALL,                              )
                                          )
            Defendants.                   )
__________________________________________)


      THIS MATTER is before the Court on the Governments’ “Motion to Seal

Memorandum in Support of Status Report and Unopposed Fifth Motion to Stay

Case”. For the reasons set forth in support thereof, the Governments’ Motion will be

granted.   The Governments’ Memorandum in Support of Status Report and

Unopposed Fifth Motion to Stay Case, shall be placed under seal in this action until

further order from the Court.
SO ORDERED, this the 11th day of March, 2019.


                                   ____________________________________
                                   LOUISE W. FLANAGAN
                                   UNITED STATES DISTRICT JUDGE




                               2
